STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      January 11, 2018
               Plaintiff-Appellee,

v                                                                     No. 335439
                                                                      Kent Circuit Court
DARRIS ANTHONY PHARMS,                                                LC No. 15-010506-FH

               Defendant-Appellant.


Before: METER, P.J., and BORRELLO and BOONSTRA, JJ.

PER CURIAM.

        Defendant appeals by right his convictions, following a jury trial, of possession with
intent to distribute more than 50 but less than 450 grams of cocaine, MCL 333.7401(2)(a)(iii);
possession with intent to distribute less than 50 grams of heroin, MCL 333.7401(2)(a)(iv);
knowingly keeping or maintaining a structure or place that is frequented by persons unlawfully
using a controlled substance or that is used for unlawfully keeping or selling a controlled
substance (maintaining a drug house), MCL 333.7405(1)(d); and unlawful possession of a device
or weapon that uses an electrical current to incapacitate, injure, or kill (possession of a taser1),
MCL 750.224a(1). The trial court sentenced defendant as a fourth-offense habitual offender,
MCL 769.12, to concurrent prison terms of 17½ to 40 years for the possession of cocaine with
intent to distribute conviction, 10 to 25 years for the possession of heroin with intent to distribute
conviction, 1 to 15 years for the maintaining a drug house conviction, and 2 to 15 years for the
possession of a taser conviction. On appeal, defendant challenges his convictions on a variety of
grounds. We affirm.




1
  Because it is unclear from the record whether the taser in question was a specific trademarked
weapon known as a “Taser,” we will use the generic form “taser,” which is “commonly applied
to a device that delivers an electric charge through barbs that can be propelled several feet away
and penetrate clothing or skin.” People v Yanna, 297 Mich. App. 137, 140; 824 NW2d 241
(2012).


                                                 -1-
                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Detectives Danny Wills and Mark Terpstra of the Kentwood Police Department’s Special
Investigations Unit became interested in defendant as a possible drug trafficker after
interviewing a suspect, Andrea Crysler, whom they had observed deliver cocaine and heroin to
another person. Crysler told detectives that she obtained cocaine and heroin from defendant,
whom she identified in court, and then sold it. Crysler met with defendant in various places to
pick up drugs, including at his apartment. Crysler had defendant’s information in her cellular
phone, which detectives seized after her arrest.

         After speaking with Crysler, Terpstra and Wills went to defendant’s apartment,
accompanied by Detective Russell Mazarka and Sergeant Jeffrey Leonard.2 The officers were all
wearing clothing that identified them as police officers. Defendant lived on the third floor of an
apartment building. As Terpstra, Mazarka, and the parole agent went to the third floor, Wills and
Leonard went through the building on the second floor to an exterior staircase at the back of the
building and positioned themselves on a landing between the second and third floors. Terpstra
testified that he looked out a window in the third floor hallway as he approached defendant’s
apartment, and saw two bags containing a “white substance consistent with cocaine” fly through
the air “at a downward angle.” Terpstra testified that there were no balconies in the area from
which the bags could have been thrown other than the balcony of defendant’s apartment. Wills
testified that he saw the bags fall past the outside stairs “from above.” Immediately after seeing
the bags fall, Wills saw defendant standing on the balcony of his apartment. Wills tried to speak
with defendant, but defendant retreated into his apartment. Leonard also observed the bags
falling and believed, based on their size, that they each contained an ounce of cocaine; he alerted
the other officers to the bags. Leonard also opined that the angle of the bags’ descent meant that
they could have only come from defendant’s balcony.

        Terpstra recovered the two bags and a black digital scale that was found nearby. Based
on the coloration of the substances inside the bags, Terpstra initially believed that one bag
contained cocaine and the other contained heroin. Terpstra took the items back to the station and
prepared an affidavit for a search warrant. The remaining officers secured the scene. Defendant
was in his apartment; after initially refusing to come out, defendant exited the apartment. He
was the only occupant. After the warrant was obtained, a police search of the apartment revealed
plastic bags with torn corners; Leonard testified that this was consistent with the packaging of
drugs for sale. Wills seized an address book, seven cellular phones, and a functioning taser.
After the search warrant was issued, Leonard conducted another search of the area in which the
bags of cocaine were thrown, and discovered two additional, larger bags, one containing a white
powder and one containing a grey powder. Leonard opined from their position in the bushes
next to the rear wall of the apartment building and the fact one of the bags was ripped that they
had also been thrown from above.




2
  Although this information was kept from the jury, the officers were also accompanied by
defendant’s parole agent, who is not named in the lower court record.


                                                -2-
        Of the two bags recovered by Terpstra, one contained 16.38 grams of crack cocaine,
while the other contained 6.55 grams of a substance that was not tested. The bags found by
Leonard contained 54.56 grams of cocaine and 24.18 grams of heroin.3 Leonard testified as an
expert in drug trafficking and stated that cocaine typically sold for $80 to $100 per gram, and
that 25 grams of heroin would sell for about $2,000. Leonard testified that personal users of
drugs did not typically purchase thousands of dollars’ worth (i.e., hundreds of individual doses)
of a substance at one time.

       Data extracted from some of the cellular phones seized revealed numerous text messages
that Wills testified used slang for the buying and selling of cocaine and heroin.

        Before trial, defendant moved to suppress all of the items seized under the search
warrant, arguing that Terpstra’s affidavit contained false statements that the magistrate should
not have considered and that, even considering the allegedly false statements, it did not provide
sufficient probable cause for a warrant to issue. Defendant further argued that if the items seized
under the search warrant were suppressed, the charges against him should be quashed for lack of
evidence. The trial court denied his motion. Defendant argued at trial that there was no proof
that any of the drugs found were his, noting that no drugs were found in his apartment. The jury
convicted defendant as described. This appeal followed.

                              II. MOTION TO SUPPRESS/QUASH

        Defendant argues that the trial court erred when it determined that the search warrant was
valid and denied his motion to suppress the evidence seized from his apartment and to quash the
charges against him. We disagree. We review de novo whether the trial court properly applied
the law regarding suppression of evidence to the facts. People v Slaughter, 489 Mich. 302, 310;
803 NW2d 171 (2011). We review for clear error factual findings underlying the trial court’s
decision on a motion to suppress. People v Martin, 271 Mich. App. 280, 297; 721 NW2d 815
(2006). We review a trial court’s decision on a motion to quash for an abuse of discretion.
People v McKerchie, 311 Mich. App. 465, 470-471; 875 NW2d 749 (2015).

        The United States and Michigan Constitutions both guarantee the right of citizens to be
free from unreasonable searches and seizures. See US Const, Am IV; Const 1963, art 1, § 11;
People v Franklin, 500 Mich. 92, 100; 894 NW2d 561 (2017). For that reason, police officers
must normally obtain a search warrant before conducting a search or establish that an exception
to the warrant requirement applies. People v Kazmierczak, 461 Mich. 411, 418; 605 NW2d 667
(2000). A magistrate may authorize a search warrant if the facts stated in the supporting
affidavit establish probable cause for the search. MCL 780.651(1); MCL 780.653; Franklin, 500


3
  The forensic scientist who performed the controlled substances testing in this case testified that,
according to policy, he did not test the smaller bag of white powder weighing 6.55 grams. The
laboratory policy was not to test additional samples if they would not alter the sentencing
consequence for the case; in other words, once the testing had revealed at least 50 grams of
cocaine, and considerably less than 50 grams of heroin, there was no need for the scientist to test
an additional bag of weighing only 6.55 grams.


                                                -3-
Mich at 101. A magistrate has probable cause to authorize a search warrant when, reading the
warrant and the underlying affidavit in a “common-sense and realistic manner,” there is “a
substantial basis” for concluding that there is a “ ‘fair probability that contraband or evidence of
a crime will be found in a particular place.’ ” People v Russo, 439 Mich. 584, 604; 487 NW2d
698 (1992), quoting Illinois v Gates, 462 U.S. 213, 238; 103 S. Ct. 2317; 76 L. Ed. 2d 527 (1983).

        An affidavit underlying a search warrant is presumptively valid. Franklin, 500 Mich. at
103-104, citing Franks v Delaware, 438 U.S. 154, 171-172; 98 S. Ct. 2674; 57 L. Ed. 2d 667 (1978).
However, a defendant who establishes by a preponderance of the evidence that the affiant
deliberately made a false statement or made a statement with reckless disregard for its truth (or
intentionally or recklessly omitted material information) may be entitled to have the warrant
voided if the affidavit’s remaining content was insufficient to establish probable cause.
Franklin, 500 Mich. at 104, citing Franks, 438 U.S. at 155-156.; People v Stumpf, 196 Mich. App.
218, 224-225; 492 NW2d 795 (1992). The trial court must suppress the evidence seized under
an invalid search warrant. Stumpf, 196 Mich. App. at 224.

        Terpstra stated in his affidavit that officers had received information from a confidential
informant that defendant had been selling cocaine and heroin in the Kentwood and Grand Rapids
areas. He stated that officers had received additional information that defendant was “utilizing
his residence 4715 Drummond #302 to keep and deliver cocaine and heroin.” Terpstra then
described what he and Leonard had seen at defendant’s apartment building:

       Upon approach to conduct the knock and talk, your affiant along with Sgt.
       Leonard observed several items being thrown from the porch area of the third
       floor. The items came from the porch area of 4715 Drummond #302, there are no
       other 3rd story porches or windows in the area. I recovered the items from the
       ground. The items thrown were a bag of cocaine, a bag of heroin,[4] and a scale.
       Immediately after the items were thrown, Det. Wills observed defendant standing
       on the porch. The cocaine field tested positive.

        Defendant notes that Terpstra admitted at the hearing on the motion to suppress that he
could not see the apartment’s balcony from the hallway and that he did not see the person who
had thrown the bags. Rather, Terpstra testified that all he saw was the two bags flying past the
window at the end of the hallway. Defendant argues that this testimony shows that Terpstra
intentionally or recklessly included a false statement in his affidavit by implying that he had seen
drugs actually being thrown by a person from the balcony. We disagree.




4
  These statements appear to be Terpstra’s opinion based on the coloration of the substances in
the bags, as the bag of heroin had not yet been recovered. Although Terpstra could have
explained that his opinion of the bags’ contents was based on his observations in the field, we do
not find that this statement was made with reckless indifference to its truth or falsity. Franklin,
500 Mich. at 104. In fact, given that one of the bags was never tested, it is possible that
Terpstra’s statement was factually accurate.


                                                -4-
         When analyzed out of context, the statement that he “observed some items being thrown”
suggests that Terpstra actually saw someone doing the throwing, which would have been false.
But courts do not read the statements from an affidavit in isolation and out of context to reach a
strained construction; courts read the affidavits in a common sense and realistic manner. Russo,
439 Mich. at 604. When given a common sense reading, Terpstra’s assertions are consistent with
his testimony at the hearing.

        Terpstra never stated that he saw anyone throw the items. Rather, he asserted that he had
seen the bags “being thrown from the porch area” of defendant’s apartment, and that there were
“no other 3rd story porches or windows in the area.” By repeatedly referring to the “porch area”
and informing the reader that there were no other porches or windows in that area, Terpstra
effectively conveyed that he did not actually see a person throwing the items from defendant’s
apartment’s balcony, but that he inferred from the fact that there were no other windows or
porches in the area from which the items could have been thrown that they must have been
thrown from that location. Terpstra testified consistently with his affidavit at the hearing on
defendant’s motion. The trial court found that there was nothing “obviously untruthful” about
Terpstra’s averment, and it specifically found that the affidavit was not “untruthful or
intentionally or recklessly false in any way.” “In fact,” the court stated, “it appears to me there’s
every reason to think it’s an accurate portrayal of what was observed, and there’s no reason to
think that it isn’t.”

        Although Terpstra arguably could have used more precise language in the affidavit, there
is no evidence that he knowingly, intentionally, or recklessly failed to include a detail that was
material to the assessment of probable cause. Stumpf, 196 Mich. App. at 224-225. Because
Terpstra’s assertions were not false on their face and in fact were consistent with the testimony
and evidence at the hearing, the trial court did not clearly err when it found that Terpstra did not
knowingly, intentionally, or recklessly include a false statement in his affidavit or leave out a
fact that was material to the determination of probable cause. Martin, 271 Mich. App. at 297.
The trial court therefore did not err when it denied defendant’s motion to invalidate the search
warrant on the ground that the affidavit in support was false or omitted material details.

       Further, the affidavit provided a substantial basis for concluding that defendant had
possessed the controlled substances that were recovered and that he had thrown them from his
balcony. From this, the magistrate could conclude that there was a fair probability that
additional controlled substances or evidence of drug trafficking might be found in defendant’s
apartment. Therefore, the search warrant was valid. Russo, 439 Mich. at 604. And because the
warrant and subsequent search were valid, the trial court did not abuse its discretion when it
denied defendant’s motion to quash. McKerchie, 311 Mich. App. at 470-471.

        Additionally, defendant was on parole at the time of the search, and it was undisputed
that defendant’s parole agent accompanied the officers to the apartment to conduct a search on
the basis of evidence that defendant might be violating his parole. A parolee has a diminished
right to privacy and, for that reason, the state may properly intrude upon a parolee’s privacy in
ways that would not otherwise be tolerated under the Fourth Amendment. Samson v California,
547 U.S. 843, 850, 853; 126 S. Ct. 2193; 165 L. Ed. 2d 250 (2006). A parole agent may search a
parolee’s person or property if, in relevant part, the parole agent has reasonable cause to believe
that the parolee has violated a condition of his or her parole. See Mich Admin Code, R

                                                -5-
791.7735. A search conducted pursuant to such a regulation does not violate the Fourth
Amendment. See People v Woods, 211 Mich. App. 314, 316-319; 535 NW2d 259 (1995).

        Here, defendant’s parole agent was with the officers when they observed what appeared
to be bags of cocaine flying through the air from an area that suggested that they had come from
defendant’s balcony. Wills observed defendant standing on the balcony immediately thereafter,
and at least one of the bags field tested positive for cocaine. Under those circumstances, the
parole agent had reasonable cause to believe that defendant had possessed cocaine in violation of
the terms of his parole and could have searched defendant’s apartment even without a warrant.
Consequently, even if the search warrant at issue were invalid, the officers could have lawfully
searched defendant’s apartment consistent with the requirements of the Fourth Amendment
under the parole exception.

       Because the search did not run afoul of the Fourth Amendment, there was no basis for
suppressing the evidence seized from the apartment. See People v Reese, 281 Mich. App. 290,
295-296; 761 NW2d 405 (2008).

                           III. SUFFICIENCY OF THE EVIDENCE

        Defendant also challenges the sufficiency of the evidence in support of certain
convictions. We review a challenge to the sufficiency of the evidence by examining the “record
evidence de novo in the light most favorable to the prosecution to determine whether a rational
trier of fact could have found that the essential elements of the crime were proved beyond a
reasonable doubt.” People v Roper, 286 Mich. App. 77, 83; 777 NW2d 483 (2009).

              A. POSSESSION WITH THE INTENT TO DELIVER COCAINE

       Defendant argues that the prosecution did not present sufficient evidence to establish that
he possessed more than 50 grams of cocaine with the intent to deliver.5 We disagree.

        In order to convict defendant, the prosecution had to prove that defendant possessed more
than 50 grams but less than 450 grams of a controlled substance, MCL 333.7401(2)(a)(iii), and
that—in relevant part—he possessed it with the intent to deliver it, MCL 333.7401(1).
Possession may be actual or constructive. People v Wolfe, 440 Mich. 508, 520; 489 NW2d 748
(1992). A person constructively possesses a controlled substance if he or she knows about the
controlled substance and has the right to exercise control over it. Id. But a person’s presence in
a location where a controlled substance is found is not enough to establish constructive
possession. Id.

       The prosecution presented evidence that officers discovered four bags containing cocaine
and heroin outside defendant’s apartment building after they went to his apartment to investigate
whether he had any involvement in an earlier drug deal. Multiple officers testified that they saw


5
  Defendant does not challenge the sufficiency of the evidence related to his conviction for
possession with intent to deliver less than 50 grams of heroin. MCL 333.7401(2)(a)(iv).


                                               -6-
two bags of what they thought was a controlled substance flying through the air from the balcony
area, and Wills testified that he saw defendant standing on that balcony immediately thereafter.
Wills further testified that he did not see anyone else in the area who could have thrown the bags.
Although none of the officers actually saw defendant throw anything from the balcony, a
reasonable jury could infer that defendant was the person who threw them. Terpstra seized two
bags and a scale immediately after these events; at least one of those bags contained crack
cocaine. About an hour and a half later, Leonard discovered two larger bags nearby; one torn
bag of cocaine was lodged in a bush and a bag of heroin was found behind a bush.

        On appeal, defendant appears to concede that there was some evidence to connect him to
the controlled substances found by police. He maintains, however, that the evidence only
connects him to the two smaller bags that were initially seized after he was seen on the balcony,
that his connection to the later-found bags was purely speculative, and that the evidence was
therefore insufficient to establish that he possessed more than 50 grams of cocaine. We disagree.

       When evidence is relevant and admissible, “it does not matter that the evidence gives rise
to multiple inferences or that an inference gives rise to further inferences.” People v Hardiman,
466 Mich. 417, 428; 646 NW2d 158 (2002). In such cases, it is for the fact-finder alone to
“determine what inferences may be fairly drawn from the evidence and determine the weight to
be accorded those inferences.” Id.

        Defendant’s argument assumes that the officers’ testimony about the two bags flying
through the air must necessarily have referred to the two bags that Terpstra seized first.
Moreover, the testimony did not establish that defendant could not have thrown additional items
from the balcony before the officers were in a position to see the items being thrown. From this
testimony and evidence, a reasonable jury need not necessarily have concluded that the two bags
that the officers saw flying through the air as they approached defendant’s apartment were the
two that Terpstra seized immediately after Wills observed defendant on the balcony. Id. Even if
that were not the case, however, there was still evidence to connect all the drugs recovered to
defendant.

        The testimony that the larger bag of cocaine was lodged in a bush and had a tear
suggested that that bag had been thrown or dropped from a height. The fact that a bag of heroin
was found behind that same bush suggested that the heroin was also thrown or dropped. The
evidence that officers observed defendant on the balcony shortly after they saw the bags
travelling through the air from that area strongly suggested that he had thrown them in an attempt
to conceal evidence that he possessed controlled substances. The evidence also suggested that
defendant knew that police officers had arrived or were on their way. Under the circumstances, a
reasonable jury could conclude that defendant discarded all controlled substances that he
possessed and attempted to discard other evidence implicating him in drug trafficking. The fact
that the two larger bags were found in the same general area as the first two, along with scale that
could be used in the packaging of controlled substances for sale, suggests that all of the items
were thrown from the balcony at about the same time and for the same reason. Id. Accordingly,
the jury could reasonably find that defendant had possessed all four bags and the scale, and that
he discarded all of those items by throwing them from his balcony.



                                                -7-
        Defendant also suggests that it was possible that those two larger bags were deposited by
someone else. He even states that someone else from the apartment building could have
deposited the drugs after the officers’ arrival because the officers did not secure the rear of the
building. It is in theory possible that someone else deposited two large and valuable bags of
cocaine and heroin near the location where defendant had thrown the first two bags. But the
testimony and evidence was also consistent with the conclusion that all of the drugs and the scale
were all deposited in that area at about the same time and that it was defendant who had
deposited them there. For example, there was evidence that the larger bags could not have been
there for very long. There was a tear in one bag without evidence of significant spillage. The
bags did not appear to have been exposed to the elements for very long. Moreover, the officers
brought a marked cruiser to the back of the apartment and illuminated the rear of the building
while the officers were trying to get defendant to surrender. It is unlikely that someone would
deposit large bags of illegal narcotics in an area where police officers had aimed a spotlight and
were using a loudspeaker to broadcast commands to defendant. Neither Leonard nor Wills saw
anyone besides police officers outside the rear of the building during the relevant time period.
And officers were posted to watch the entrances to defendant’s apartment building and
defendant’s balcony throughout the time they were there. From that evidence, the jury was free
to conclude that the four bags and the scale were thrown from the balcony at the same time, and
that defendant was the person who threw them. Hardiman, 466 Mich. at 428. The prosecutor in
any event was not required to negate every reasonable theory consistent with innocence. People
v Nowack, 462 Mich. 392, 400; 614 NW2d 78 (2000).

        The jury also heard evidence that established that defendant possessed all four bags with
the intent to deliver. The jury heard evidence that the amount of cocaine and heroin involved far
exceeded the amounts that one would normally have for personal use. There was also testimony
that bags with torn corners were found in defendant’s apartment and that the corners of bags are
commonly used by drug dealers in the packaging of drugs for sale. The jury also heard that
digital scales are an important tool in drug trafficking. An officer also stated that seven cell
phones were found in defendant’s apartment; two of the phones were linked to email accounts
associated with defendant. The phones also had text messages that were indicative of sales
involving heroin and cocaine. Finally, the jury heard Crysler testify that she sold drugs for
defendant and that she met with him at least once every day to retrieve more drugs. Taken
together, this evidence was sufficient to establish that defendant possessed the cocaine and
heroin with the requisite intent. See Wolfe, 440 Mich. at 524 (stating that the intent to deliver
may be established by the quantity of narcotics, the packaging, and other circumstantial
evidence).

                             B. MAINTAINING A DRUG HOUSE

        Defendant also argues that there was insufficient evidence to establish anything more
than an isolated instance of drug possession at the apartment, which he claims was insufficient to
establish the keeping or maintaining element of the offense of keeping or maintaining a drug
house. We disagree.

        To prove this charge, the prosecution had to present evidence to establish that defendant
knowingly kept or maintained, in relevant part, a dwelling that he “used for keeping or selling
controlled substances . . . .” MCL 333.7405(1)(d). Our Supreme Court has held that the terms

                                                -8-
keep or maintain imply “usage with some degree of continuity that can be deduced by actual
observation of repeated acts or circumstantial evidence” to the same effect. People v Thompson,
477 Mich. App. 146, 155; 730 NW2d 708 (2007). Evidence of isolated or incidental use of the
dwelling for selling a controlled substance is not sufficient—there must be evidence that the
selling of controlled substances was a substantial purpose and was continuous to some degree.
Id. at 156.

        There was evidence that defendant had been living at the apartment for some time before
the officers arrested him on October 7, 2015. Officers discovered mail addressed to defendant at
the apartment, and Crysler stated that she knew that he had been staying there for some time. As
already discussed, officers discovered a significant amount of cocaine and heroin outside
defendant’s apartment under circumstances from which a reasonable jury could infer that he had
recently possessed the drugs and had thrown them in an attempt to conceal his possession. From
this, the jury could infer that defendant had earlier had the heroin and cocaine in or on the
balcony of his apartment. The plastic bags with the torn corners and the scale were consistent
with packaging the drugs for sale. Therefore, there was evidence that permitted an inference that
defendant was using his apartment to store and package the heroin and cocaine that was
discovered behind his apartment building. Hardiman, 466 Mich. at 428. When considered with
the evidence of defendant’s drug transactions, such as Crysler’s testimony that she met defendant
at his apartment several times to obtain drugs and the phones found in the apartment containing
messages that referred to drug transactions, there was evidence from which a reasonable jury
could infer that he used his apartment to store and package narcotics and that he conducted
business from that location, including negotiating sales and delivering cocaine or heroin to
Crysler for distribution to individual purchasers. Therefore, there was sufficient evidence to
support the finding that defendant kept or maintained his apartment in substantial part for the
purpose of keeping or selling controlled substances and that he did so continuously to some
degree. Thompson, 477 Mich. App. at 156.

                                C. POSSESSION OF A TASER

        Defendant further argues that there was insufficient evidence to show that he possessed a
taser. In making that argument, he relies on his earlier contention that the evidence from his
apartment must be suppressed. However, as already discussed, the trial court did not err when it
concluded that the officers lawfully searched defendant’s apartment under a valid search warrant.
The evidence that officers found a functional taser on defendant’s coffee table was sufficient to
establish the elements of the offense. See MCL 750.224a(1).

                                  IV. STANDARD 4 BRIEF

        In his Standard 4 brief, 6 defendant raises several additional errors. He claims that the
trial court lacked jurisdiction over him because the felony complaint was not properly signed and



6
 A supplemental appellate brief filed in propria persona pursuant to Michigan Supreme Court
Administrative Order No. 2004-6, Standard 4.


                                               -9-
sworn,7 he argues that there were numerous errors at his preliminary examination such that he
should not have been bound over to the circuit court, and he argues that the prosecution engaged
in misconduct and that his defense lawyer was ineffective. He additionally argues cumulatively
to the arguments advanced in his main brief. We have carefully considered each of these claims
of error and conclude that they are without merit.

          Affirmed.



                                                               /s/ Patrick M. Meter
                                                               /s/ Stephen L. Borrello
                                                               /s/ Mark T. Boonstra




7
    We note that a properly executed felony complaint appears in the circuit court’s file.


                                                  -10-